 



Exhibit 10.1
Semiannual Servicer’s Certificate
CenterPoint Energy Transition Bond Company, LLC (formerly Reliant Energy
Transition Bond Company LLC)
$748,897,000 Transition Bonds, Series 2001-1
Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement
(the “Agreement”), dated as of October 24, 2001, between CenterPoint Energy
Houston Electric, LLC (formerly Reliant Energy, Incorporated), as Servicer, and
CenterPoint Energy Transition Bond Company, LLC (formerly Reliant Energy
Transition Bond Company LLC), as Issuer, the Servicer does hereby certify as
follows:
Capitalized terms used in this Semiannual Servicer’s Certificate have their
respective meanings as
set forth in the Agreement. References herein to certain sections and
subsections are references
to the respective sections and subsections of the Agreement.
Collection Periods: March 15, 2007 through September 14, 2007
Payment Date: September 17, 2007
Today’s Date: September 14, 2007
1. Collections Allocable and Aggregate Amounts Available for Current Payment
Date:

                                      i.  
Remittances for the March 15 through 31, 2007 Collection Period
    3,982,663.75                       ii.  
Remittances for the April 1 through 30, 2007 Collection Period
    6,348,811.35                       iii.  
Remittances for the May 1 through 31, 2007 Collection Period
    6,413,792.50                       iv.  
Remittances for the June 1 through 30, 2007 Collection Period
    7,018,890.19                       v.  
Remittances for the July 1 through 31, 2007 Collection Period
    7,572,167.18                       vi.  
Remittances for the August 1 through 31, 2007 Collection Period
    9,091,742.01                       vii.  
Remittances for the September 1 through 14, 2007 Collection Period
    4,638,319.67                       viii.  
Net Earnings on Collection Account
    940,122.53     [3/1/07 through 8/31/07]                  
 
                            ix.  
General Subaccount Balance (sum of i through viii above)
    46,006,509.18                         x.  
Reserve Subaccount Balance as of Prior Payment Date
    10,078,813.13                       xi.  
Overcollateralization Subaccount Balance as of Prior Payment Date
    1,716,222.29                       xii.  
Capital Subaccount Balance as of Prior Payment Date
    3,744,485.00                          
 
                            xiii.  
Collection Account Balance (sum of ix through xii above)
    61,546,029.60                          
 
                          2. Outstanding Amounts as of Prior Payment Date:      
                                i.  
Class A-1 Principal Balance
    0.00                       ii.  
Class A-2 Principal Balance
    38,511,447.00                       iii.  
Class A-3 Principal Balance
    130,000,000.00                       iv.  
Class A-4 Principal Balance
    385,897,000.00                          
 
                            v.  
Aggregate Principal Balance of all Series 2001-1 Transition Bonds
    554,408,447.00                          
 
                       

3. Required Funding/Payments as of Current Payment Date:

                                              Projected                        
Principal   Semiannual                 Series 2001-1 Principal   Balance  
Principal Due             i.  
Class A-1
    0.00       0.00               ii.  
Class A-2
    0.00       38,511,447.00               iii.  
Class A-3
    128,969,686.00       1,030,314.00               iv.  
Class A-4
    385,897,000.00       0.00                  
 
                            v.  
For all Series 2001-1 Transition Bonds
    514,866,686.00       39,541,761.00                  
 
                       

                                              Transition   Days in              
      Bond   Interest                     Interest Rate   Period (1)   Interest
Due     vi.  
Required Class A-1 Interest
    3.840 %     180       0.00       vii.  
Required Class A-2 Interest
    4.760 %     180       916,572.44       viii.  
Required Class A-3 Interest
    5.160 %     180       3,354,000.00       ix.  
Required Class A-4 Interest
    5.630 %     180       10,863,000.55  

 
(1) On 30/360 Day basis.

 



--------------------------------------------------------------------------------



 



                                                    Funding                    
  Required Level     Required               x.  
Overcollateralization Subaccount
    1,872,242.50       156,020.21               xi.  
Capital Subaccount
    3,744,485.00       0.00          

4. Allocation of Remittances as of Current Payment Date Pursuant to
Section 8.02(d) of Indenture:

                                      i.  
Trustee Fees and Expenses
    0.00                       ii.  
Servicing Fee
    187,224.25 (1)                     iii.  
Administration Fee and Independent Managers Fee
    50,000.00 (2)                     iv.  
Operating Expenses
    23,484.00 (3)                     v.  
Semiannual Interest (including any past-due Semiannual Interest for prior
periods)
                       

                                                  Per $1,000                    
    of Original                 Series 2001-1   Aggregate   Principal Amount    
           
1. Class A-1 Interest Payment
    0.00       0.00                  
2. Class A-2 Interest Payment
    916,572.44       7.77                  
3. Class A-3 Interest Payment
    3,354,000.00       25.80                  
4. Class A-4 Interest Payment
    10,863,000.55       28.15                 vi.  
Principal Due and Payable as a result of Event of Default or on Final Maturity
Date
                       

                                                Per $1,000                      
of Original                 Series 2001-1   Aggregate   Principal Amount        
       
1. Class A-1 Principal Payment
    0.00       0.00                  
2. Class A-2 Principal Payment
    0.00       0.00                  
3. Class A-3 Principal Payment
    0.00       0.00                  
4. Class A-4 Principal Payment
    0.00       0.00                 vii.  
Semiannual Principal
                       

                                                Per $1,000                      
of Original                 Series 2001-1   Aggregate   Principal Amount        
       
1. Class A-1 Principal Payment
    0.00       0.00                  
2. Class A-2 Principal Payment
    38,511,447.00       326.37                  
3. Class A-3 Principal Payment
    1,030,314.00       7.93                  
4. Class A-4 Principal Payment
    0.00       0.00          

                                      viii.  
Amounts Payable to Credit Enhancement Providers (if applicable)
    N/A                       ix.  
Operating Expenses not Paid under Clause (iv) above
    0.00                       x.  
Funding of Capital Subaccount (to required level)
    0.00                       xi.  
Funding of Overcollateralization Subaccount (to required level)
    156,020.21                       xii.  
Net Earnings in Capital Subaccount Released to Issuer
    98,470.36                       xiii.  
Deposit to Reserve Subaccount
    0.00                       xiv.  
Released to Issuer upon Series Retirement: Collection Account
    0.00                  

 

(1)   Servicing fee: $748,897,000 x .05% x 180/360 = $187,224.25   (2)  
Administration fee: $50,000 x 180/180 = $50,000.00   (3)   Reimbursement to
Administrator for fees/expenses paid to outside legal counsel ($19,999.00) and
printer ($3,485.00).

 



--------------------------------------------------------------------------------



 



5. Subaccount Withdrawals as of Current Payment Date
(if applicable, pursuant to Section 8.02(d) of Indenture):

                                      i.  
Reserve Subaccount (available for 4.i. through 4.xii.)
    9,184,023.63                       ii.  
Overcollateralization Subaccount (available for 4.i. through 4.ix.)
    0.00                       iii.  
Capital Subaccount (available for 4.i. through 4.ix.)
    0.00                          
 
                            iv.  
Total Withdrawals
    9,184,023.63                          
 
                       

6. Outstanding Amounts and Collection Account Balance as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):

                                          Series 2001-1                        
    i.  
Class A-1 Principal Balance
    0.00                       ii.  
Class A-2 Principal Balance
    0.00                       iii.  
Class A-3 Principal Balance
    128,969,686.00                       iv.  
Class A-4 Principal Balance
    385,897,000.00                          
 
                            v.  
Aggregate Principal Balance for all Series 2001-1 Transition Bonds
    514,866,686.00                          
 
                              vi.  
Reserve Subaccount Balance
    894,789.50                       vii.  
Overcollateralization Subaccount Balance
    1,872,242.50                       viii.  
Capital Subaccount Balance
    3,744,485.00                          
 
                            ix.  
Aggregate Collection Account Balance
    6,511,517.00                          
 
                       

7. Shortfalls In Interest and Principal Payments as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):

                                      i.    
Semiannual Interest
               

                                          Series 2001-1                        
       
1. Class A-1 Bond Interest Payment
    0.00                          
2. Class A-2 Bond Interest Payment
    0.00                          
3. Class A-3 Bond Interest Payment
    0.00                          
4. Class A-4 Bond Interest Payment
    0.00                  

                                      ii.    
Semiannual Principal
               

        Series 2001-1                                
1. Class A-1 Principal Payment
    0.00                          
2. Class A-2 Principal Payment
    0.00                          
3. Class A-3 Principal Payment
    0.00                          
4. Class A-4 Principal Payment
    0.00                  

8. Shortfalls in Required Subaccount Levels as of Current Payment Date
(after giving effect to payments to be made on such Payment Date):

                                      i.  
Overcollateralization Subaccount
    0.00                       ii.  
Capital Subaccount
    0.00                  

IN WITNESS HEREOF, the undersigned has duly executed and delivered this
Semiannual Servicer’s Certificate this 14th day of September, 2007.

              CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC
(formerly RELIANT ENERGY, INCORPORATED), as Servicer


by:
  /s/ Marc Kilbride    
 
       
 
  Marc Kilbride    
 
  Vice President and Treasurer    

 